Robinson, J.:
This is an appeal from a. judgment against defendants for $158.07, with interest and costs amounting to $225.07. There are no facts in dispute. The plaintiff owned a quarter section of land •on which she resided as a homestead, and she had acquired the same under the homestead laws of the United States. Prior to the issuing •of a patent for the land, J. M. Hanley obtained and docketed in Morton county a judgment for $135, and interest, amounting to $158.07, against the plaintiff and Clara Arndt. Then, to secure for her a loan of $800, the plaintiff made to defendants a mortgage on her home*97stead, viz: S.W.J See. 12, Twp. 132, Ege. 85, and defendants for good value agreed to secure for her the loan of $800 and to pay the same to her, after deducting certain expenses, liens and claims against the land; but though said judgment amounting to $158.07 was not a claim against the land, the defendants paid the same and withheld from plaintiff the amount of the judgment. Hence the trial court very justly gave judgment against the defendants, which must be affirmed, with costs, but as the defendants have paid the judgment amounting to $158.07, they ask as a matter of favor, that the satisfaction of the same he set aside and that they be subrogated to the rights of the judgment creditor. As that motion is equitable, it is allowed, and on payment of the judgment herein, with interest and all costs, the distinct court will add this addenda to the judgment, viz.: That the satisfaction of the judgment in favor of J. M. Hanley be set aside and that the defendants having paid the same be subrogated to the rights of the judgment creditor.
Modified and affirmed, with costs, and case remanded forthwith.
Christianson, Ch. J., and Birdzelu and Grace, JJ., concur.